Citation Nr: 1730868	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-37 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In August 2014 and April 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

A new VA opinion is required in accordance with the Board's April 2016 remand directives.  In this regard, the April 2016 remanded directed a VA examiner to address the impact of the Veteran's service-connected disabilities on his occupational function.  The examiner was also requested to provide an opinion on whether the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  If it was found that the Veteran is capable of work, the examiner was directed to state what type of work and what accommodations would be required of his service-connected disabilities.

Following an in-person examination in June 2016, the examiner opined that the Veteran's service-connected HIV disability is at least as likely as not to render him unable to secure or follow a substantially gainful employment due to his symptoms of intermittent diarrhea and myopathy.  However, a December 2016 addendum opinion stated that the Veteran was not precluded from a sedentary occupation with light physical activity.

The Board finds the June 2016 and December 2016 opinions inadequate, as they contradict each other, and they do not comply with the April 2016 remand instructions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

As such, a new medical opinion is required to address the impact the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the June 2016 and December 2016 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she reviewed the folder in conjunction with the supplemental opinion.

Following the review of the claims folder, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected HIV and hepatitis B, and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




